DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 19-23, and 30-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 2013/0103326 to Von Drasek et al. in view of US Patent 3778861 to Goodnow and US Patent Application 2005/0269753 to Geiger et al.
Re: claims 1, 19-23, and 30-36.  Von Drasek et al. show in figure 1 a doctor blade holder system including:



a doctor blade holder cartridge, as labeled, mounted to a top plate, as labeled, wherein the doctor blade is mounted within said doctor blade holder cartridge such that a working end portion of the doctor blade projects from the doctor blade holder cartridge as shown; and



See Next Page.
[AltContent: textbox (Unlabeled mass directly between second end of backup blade and fixed portion of doctor blade holder system)][AltContent: textbox (Fixed portion of doctor blade holder system)][AltContent: arrow][AltContent: textbox (Working tip on roll surface)][AltContent: arrow][AltContent: textbox (Back-up blade)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Top plate)][AltContent: arrow]
    PNG
    media_image1.png
    536
    446
    media_image1.png
    Greyscale

an assembly including:
an unlabeled mass; and

a back-up blade, as labeled, having a first end portion urging against the back side of the working end portion of the doctor blade and a second end portion urging directly against the unlabeled mass, and wherein the unlabeled mass is disposed directly between the second end portion of the back-up blade and a fixed portion of the doctor blade holder system as shown and one or more or at least two sensors i.e. a 
Goodnow teaches in figure 1 the use of a self-compensating load tube assembly including a closed load tube 32 including a membrane that encloses a liquid having a substantially invariable bulk modulus of elasticity, density and viscosity as taught in claims 3 and 4 to the same extent as understood by the liquid in the instant invention.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the assembly of Von Drasek et al. to have included a self-compensating load tube assembly including a load tube, in view of the teachings of Goodnow, in order to provide an urging or biasing force to position back-up blade such that it supports the doctor blade.
Geiger et al. teach in paragraph [0004] the limitation wherein at least one pressure sensor is directly coupled to a load tube or air spring bellows.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the arrangement of the at least one sensor of Von Drasek et al., as modified, to have been coupled directly to the load tube, in view of the teachings of Geiger et al., in order to provide a means of more accurately 
With regards 19, the unlabeled mass of Von Drasek et al., modified by the teaching of the closed tube 32 of Goodnow, and the back-up blade, as labeled in Von Drasek et al. are shown to be mechanically independent of the doctor blade cartridge in the same fashion that the instant invention shows the mechanical independence i.e. via a separation using the labeled fixed portion of the doctor blade holder system above the unlabeled mass/load tube 32 of Von Drasek et al., as modified.
Claims 2, 27, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 2013/0103326 to Von Drasek et al. in view of US Patent 3778861 to Goodnow and Geiger et al. as applied above, and further in view of US Patent 3971583 to Kornhauser.
Von Drasek et al., as modified, are silent with regards to the tube including directional fiber reinforcement.
Kornhauser teaches in figure 2 and in claim 32 the use of a fluid containing element 20 made with reinforcement fiber in certain orientations or directions.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the tube of Von Drasek et. Al., as modified, to have included directional fiber reinforcement, as taught by Kornhauser, in order to provide a means of providing improved structural integrity while maintaining flexibility.
Claims 37 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 2013/0103326 to Von Drasek et al. in view of US Patent 3778861 to Goodnow and Geiger et al. as applied above, and further in view of US Patent 4425798 to Nagai et al.
Von Drasek et al., as modified, teach in paragraph [0008] of Von Drasek et al. the limitation wherein the one or more sensors or at least two sensors are configured to output a sensor signal to a processing means for measuring a frequency of blade chatter, but is silent with regards to the processing means specifically being a spectrum analyzer.
Nagai et al. teach in col. 6 lines 13-26 the use of a vibration or chatter processing means in the environment of a machine being in the form of a spectrum analyzer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the processing means of Von Drasek et al., as modified, to have included a spectrum analyzer, in view of the teachings of Nagai et al., in order to provide an alternate effective means of detecting blade chatter in order to permit active control of the vibrations in the system. 
Election/Restrictions
Newly submitted claims 39-62 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 39-60 are directed to the means for enhancing dynamic stiffness and damping which is comparable to previously withdrawn claim 3.  Claims 61 and 62 recite sealing by clamped means and by o-rings, respectively, which features are not a part of the elected embodiment of figure 5.  See the election filed 5/27/16.
s 39-62 have been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
  
Response to Amendment
Applicant has amended the claims to include that the at least one sensor is directly coupled to the load tube. While the amendment overcomes the previous rejections, it necessitates new grounds of rejection using the Geiger et al. reference as set forth above.

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114.  The examiner can normally be reached on Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






mmb
June 13, 2021
/MELODY M BURCH/Primary Examiner, Art Unit 3657